Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 8 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 16.
My Dearest Friend
Ghent 8. July 1814.

Your favours of 3 and 7 June, which I number 8 and 9. have been transmitted to me from Gothenburg, by Mr Hall—They were received there on the 17th: and 20th: of June, in 14 days from their respective dates, and were handed to me here, both together on the 6th: instt—The last had been a Month on the way, which is not much longer than they will be in coming, under cover to the Willink’s at Amsterdam—As I wish to shorten the communication between us as much as possible, I propose to you on receiving this to address your next directly to me, à Gand-en Flandre. But you must have the Postage paid, I think as far as Memel.—And à Propos of Postage—I must trouble you to keep a separate Account of all the Postage you pay during my absence.
Hitherto, nothwithstanding the delays which appear to have obstructed our first Letters on both sides, our Correspondence has been as regularly transmitted as we could have expected—Excepting the Letter for me which you enclosed to Mr Rodde at Reval, I have received all yours, untill that of 7 June—You had then received all mine untill and including my Journal over the Gulph of Finland, and my arrival at Stockholm—The rest I hope will have followed in due Season—I am most anxious for those I have sent directly from this place; of which the present is the fifth—For the Post goes from hence, every Evening; and there must be some place on the road, where the Letters are forwarded only twice a week; and they cannot inform me here where that is; or what the two Post-days there, are—My Letters may therefore be detained two, or even three days for the Post-day before they can be forwarded; but I hope they will not be liable to any other accident—
I am much obliged to the Countess for her obliging sympathy with our anticipated misfortunes. I would in return condole with her, upon the troubles in Spain; the re-establishment of the Inquisition, and the downfall of the glorious Constitution of which I presume she was as great an admirer as the Chevalier Bardaxi—The Constitution I know was his darling, and it was not a week before I left St: Petersburg, when he was prophecying to me how Spain was going to astonish the world by the Wisdom and liberality of her Institutions.—The first touch of the Talisman of Ferdinand was to restore the Inquisition—The Constitution was dissolved before he reached Madrid—and if Spain is to astonish the World, it will not be by the wisdom or liberality of her Institutions.—The Countess’s information that there would certainly be no Peace came from a Quarter, which on that subject might be trusted—That there is not in his Masters the most distant idea or intention of Peace, I have too many proofs decisive in my own judgment to leave a doubt remaining—Some of the strongest may be known to you when you receive this Letter.—You know what my expectations have constantly been—Let us be prepared for what is to come.
As your removal into the Country was considered by Dr: Galloway as absolutely necessary for Charles, and as it will also be useful to your health and comfort I cannot scruple or disapprove the expence, which it will occasion—You have not mentioned where your Country Residence is; nor what the expence of it will probably amount to; nor do I understand very well how the Country can be absolutely necessary to Charles, and he at the same time be at Mr Fishwick’s School—But in this as in every other domestic arrangement I trust entirely to your discretion; well convinced that you will incur no unnecessary expence, and that you will constantly remember that every extraordinary expence now indulged, is taken from the future means of subsistence and Education of your Children—
For the most rigorous economy we have now greater Reason than ever; for I am given to understand that the American Government besides taking back one half of the allowance which had been made me, for the Extraordinary Mission of last Year, intend to allow me nothing for the present Mission to Gothenburg and Ghent. You very well know, that I much more cheerfully deny to myself personally, an expence of necessity, than one of comfort or even of pleasure to my wife and children. I restrict myself here to the most indispensible expences; and yet if I should return to you the day six Months from that when I left you, my travelling and other unavoidable disbursements will have at least absorbed my whole Salary of those six Months—This Resolution of the Government to allow me Nothing, for the present Mission is so extraordinary that I could not have believed it; but for the most decisive evidence—The Declaration of the Secretary of State himself.
When I name the 28th: of October, as the supposed day of my return to St: Petersburg, I place it at a period much more remote than my present expectations will warrant—The whole American Mission Extraordinary is now here—Mr Gallatin and his Son, arrived here on Wednesday the 6th: and Mr Hughes and Mr Dallas on Thursday the 7th: instt: Mr Gallatin before he left London, wrote to Lord Castlereagh, stating that the American Ministers would probably all be here by the 23d: of June, and enquiring when they might expect the British Commissioners—His Lordship did not answer this Note, but the Under Secretary of State, Mr Hamilton, informed Mr Irving, that they would leave London, on or about the first of July. Mr Irving acted as the Agent for American Prisoners of War, in the absence of Mr Beasley, who was gone to Bordeaux, to be married. We may now expect hourly therefore our Adversaries, and in the temper which they will bring with them, I see no reason for believing that my residence here will need to be protracted beyond a fortnight after their arrival. In that case I may leave this City by the first week in August, and may hope to be with you by the 15th: of September—I allow six Weeks for the Voyage or journey; for if I go so early in the Season, and can procure a passage from Ostend, Antwerp, Rotterdam or Amsterdam to Cronstadt, by Water. I shall prefer going that way to a Journey by Land.
Should I go so soon, I shall not have Time to receive your answer to this Letter; but I shall leave directions here to have any Letters which may arrive after my departure transmitted to me—You may say to Mr Strugoffshikoff that I have every reason for expecting to keep the house another year—But do not positively engage it untill you hear from me again—If however you prefer taking another House, and can find one equally good for the same Rent, I wish you to gratify your own choice—To pay a higher Rent, (including the Fire-wood) I cannot under our present Circumstances, engage.
I am quite concerned for the loss of Mr Brown, whose Lady I thought a very fine woman, and whose Children were such promising boys. How his connections with our Consul stood, I never precisely understood; nor do I think they had been carried into effect to such an extent that Mr Brown could have any reason to complain—Mr Harris I suppose is by this time nearly arrived at St: Petersburg—At all Events he will be there before you receive this Letter. I shall write to him by this or the next Post—He appears by a Letter I have received from him deeply to lament that the negotiation was not at London—Can you imagine why?
When the British Commissioners arrive, it is probable my Letters to you will be not quite so frequent and not quite so long—With the length, I believe you will very readily dispense, and I hope at least once a week to have it in my power to assure you of my own health and of my unalterable affection—My course of life here differs not much from what it was at St: Petersburg. I rise between 5 and 6 in the Morning, and retire to bed between 9 and 10 at Night—But I dine at one, and usually at the Table d’Hôte—We are all at one Hotel, and although we talk of taking a large House, I think we shall finish by staying where we are untill the denouement.—Mr Connell had arrived at Paris before, Mr: Hughes and Mr Dallas came from it.—Mr: Gallatin brought me the enclosed Letter for you from my Mother, which I took the Liberty to open; and found above a year old.
Love to Charles—Ever faithfully your’s
A.